Tompkins J.
delivered the opinion of the court.
-The same question case case of the bank of the commonwealth of Ky. v. David Clark, decided by this court at its April term in the second judicial district, in the year 1835. There the char*256ter of the bank was set out in the plea; here it.was read in evidence to support the issue made up, and is preserved in the bill of exceptions. The court being satisfied of with the opinion given on the former occasion, will do nothing more than refer to it. It may be found on the 59th page of the first semi-annual part of thh 4th vol. of the Missouri decisions.
The judgment of the circuit court, for the l'easons given in the opinion delivered in that case is reversed.